Citation Nr: 0319430	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  95-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pancreatitis.

4.  Entitlement to service connection for loss of weight, 
weakness and fatigue, headaches, muscle pain, joint pain, 
neurological symptoms, and gastrointestinal symptoms, claimed 
as due to an undiagnosed illness.
 
5.  Entitlement to service connection for neuropsychiatric 
symptoms, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for sleep disturbances, 
claimed as due to an undiagnosed illness.
 
7.  Entitlement to service connection for cardiovascular or 
respiratory signs or symptoms, claimed as due to an 
undiagnosed illness.

8.  Entitlement to service connection for skin disorders, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to January 
1992, to include service in Southwest Asia during Operation 
Desert Shield/Storm during the period from August 4, 1991, to 
November 25, 1991.  Additionally, he had a period of active 
duty from December 1980 to April 1981, as verified by the 
service department in June 2000.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that in June 2001 the veteran submitted a 
written statement contending that the RO's denial of service 
connection for gastrointestinal problems and pancreatitis was 
clear in unmistakable error for "all these years."  In 
October 2001, the RO sent to the veteran a letter describing 
the specific pleading requirements for a claim of clear and 
unmistakable error (CUE).  In an October 2002 Supplemental 
Statement of the Case, the RO provided the veteran initial 
notice of the determination to deny his claim of clear and 
unmistakable error.  A June 20, 2003, Informal Hearing 
Presentation lists the CUE claim as a "question at issue"; 
however, the RO has not as of yet received a notice of 
disagreement with its denial of the CUE claim.  The veteran 
is advised that a notice of disagreement must be submitted 
within one year of notification of the October 2002 denial of 
his CUE claim in order to initiate the appeal process.  See 
38 U.S.C.A. § 7105 (West 2002).

This case was the subject of a hearing before the undersigned 
Veterans Law Judge in March 1999.  The case was further the 
subject of a Board decision and remand dated in September 
1999, in which the Board found that the veteran's claim for 
service connection for PTSD was plausible or capable of 
substantiation, and therefore "well grounded," and in which 
the Board remanded the claims on appeal for further 
development and adjudication. 

The Board reopens the claim for service connection for 
pancreatitis in its decision immediately following this 
introduction.  The reopened issue of service connection for 
pancreatitis, and the issues of entitlement to service 
connection for post-traumatic stress disorder and a low back 
disorder, are addressed in the REMAND appended to the 
decision.

In November 2001, the veteran submitted a claim for service 
connection for diabetes mellitus, which appears to be pending 
adjudication at this time.  The Board acknowledges that an 
earlier claim for service connection for diabetes mellitus 
was denied, and that the matter was addressed briefly in an 
October 2002 Supplemental Statement of the Case.  This matter 
is referred to the RO for appropriate action.  

Also, in April 2003, the veteran submitted a notice of 
disagreement with a January 2003 rating decision denying 
service connection for the following conditions, claimed as 
due to undiagnosed illness:  1) loss of weight, weakness and 
fatigue, headaches, muscle pain, joint pain, neurological 
symptoms, and gastrointestinal symptoms; 2) neuropsychiatric 
symptoms; 3) sleep disturbances; 4) cardiovascular or 
respiratory signs or symptoms; and 5) skin disorders.  No 
statement of the case has been issued on these matters.  In 
light of the present procedural posture of these issues, the 
Board is obligated to remand the issues for proper 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).


FINDINGS OF FACT

1.  The veteran did not submit a substantive appeal within 
one year of receiving notice in June 1994 of a June 1994 RO 
rating decision denying service connection for pancreatitis 
(with respect to which he submitted an October 1994 Notice of 
Disagreement), or within 60 days of a February 1995 Statement 
of the Case.

2.  Since the June 1994 unappealed RO denial of the claim for 
service connection for pancreatitis, evidence was submitted 
which was not previously before agency decisionmakers and 
which bears directly and substantially upon the specific 
matter under consideration.  This evidence is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  The June 1994 RO determination that denied a claim for 
service connection for pancreatitis is final.  38 U.S.C.A. § 
7105 (West 2002).  

2.  Evidence submitted since the June 1994 RO rating decision 
denying service connection for pancreatitis, which was the 
last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West  2002); 38 C.F.R. § 3.156 (2002). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board reopens a claim for a benefit 
sought on appeal.  Under these circumstances, which are only 
of benefit to the claim, there is no prejudice to the veteran 
in adjudicating the application to reopen without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claim Reopened

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, supra.  

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's application to reopen was filed 
prior to August 29, 2001; consequently, the version of § 
3.156 in effect before August 29, 2001, applies.  For the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, the veteran was notified by letter in 
June 1994 of the denial of service connection for 
pancreatitis.  The veteran did not submit a substantive 
appeal within one year of receiving notice of the June 1994 
RO rating decision denying service connection for 
pancreatitis (with respect to which he submitted an October 
1994 Notice of Disagreement), or within 60 days of a February 
1995 Statement of the Case.  Therefore, the June 1994 RO 
determination that denied a claim for service connection for 
pancreatitis is final.  38 U.S.C.A. § 7105 (West 2002).  

Since the June 1994 denial of the claim for pancreatitis, 
extensive evidence has been received that is pertinent to the 
issue of service connection for pancreatitis, including 
numerous records of VA compensation examinations and VA 
treatment from January 1993 forward for pancreatitis, and 
evidence establishing that the condition has become chronic, 
resulting in digestive symptoms and impairment of endocrine 
function.  The most recent of this type of evidence is a 
December 2002 VA examination report delineating a history of 
pancreatitis back to June 1992, and diagnosing the veteran as 
having chronic recurrent idiopathic pancreatitis with 
secondary poorly controlled diabetes mellitus. 

With respect to disorders of the endocrine system, the Board 
notes that an endocrinopathy is presumed to be service 
connected if manifest to a compensable degree within one year 
of discharge from a period of service of 90 days or more 
during a period of war.  See 38 C.F.R. §§ 3.307, 3.309(e). 

The new evidence is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim, in part because the prior 
June 1994 denial of the benefit sought on appeal was made 
without consideration of then-existing VA records of 
treatment for pancreatitis from January 1993 forward, and in 
part because the evolution of treatment over time has shown 
the condition to become chronic and to involve the endocrine 
system.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001)
  
Accordingly, reopening of the claim is warranted.


ORDER

The claim for service connection for pancreatitis is 
reopened; the appeal is granted to this extent only.


REMAND

The veteran claims that he injured his lower back in 1980 
while on active duty for training when he sustained a fall 
while climbing a ladder.  In June 2000, the service 
department verified the veteran's period of active duty from 
December 1980 to April 1981.  The service department further 
indicated that service medical records were provided to the 
RO in April 1994.  The service department envelope associated 
with the claims file contains no service medical records for 
the period from December 1980 to April 1981, and it would 
appear unlikely that the service department would have 
provided any such service medical records in April 1994, as 
this earlier period of service had not been verified at that 
point in time, and the RO's April 1994 request for service 
medical records did not list this period of service.  A 
thorough search for additional service medical records should 
be conducted.    

Additionally, a December 2002 VA examination report contains 
evidence relevant to the veteran's claim for service 
connection for a low back disorder.  Specifically, after 
acknowledging the veteran's claim for service connection for 
low back disability, and conducting neurological and 
orthopedic physical examination, the examiner found that the 
veteran had no disc disease and, apart from the veteran's 
chronic recurrent idiopathic pancreatitis and 
gastreosephageal reflux disease, and numerous secondary 
complications, he had no separate pathology of the joints or 
muscles.  The veteran has not been provided a Supplemental 
Statement of the Case to include consideration of this 
pertinent evidence.  See 38 C.F.R. § 19.31.

With respect to the veteran's claim for service connection 
for pancreatitis, as discussed in the above decision 
reopening the claim, the evidence now establishes that it is 
chronic in nature and includes impairment of endocrine 
functioning.  The Board finds that a VA examination and 
opinion is warranted for the purpose of determining whether 
it is at least as likely as not that the veteran's 
pancreatitis began during service or is related to some 
incident of service, see 38 U.S.C.A. § 1110, or whether the 
condition constituted an endocrinopathy, disabling to a 
compensable degree, arising within one year of the veteran's 
January 1992 discharge from service, see 38 C.F.R. §§ 3.307, 
3.309(a).  The Court of Appeals for Veterans Claims in 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993), asserted that 
an endocrinopathy for purposes of 38 C.F.R. section 3.309(a) 
is a "disease marked by dysfunction of an endocrine gland."

In adjudicating the veteran's claim for service connection 
for PTSD, the RO has continued to deny the claim in part on 
the ground that there is required a "clear diagnosis" of 
PTSD.  See, for example, the October 2002 Supplemental 
Statement of the Case.  This is at odds with the Board's 
September 1999 decision and remand in this case, in which the 
Board noted that 38 C.F.R. § 3.304(f) had been amended, 
effective March 1997, to require medical evidence diagnosing 
the condition in accordance with 38 C.F.R. §  4.25(a) (rather 
than a clear diagnosis); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32807-32808.  The 
Board further noted in its September 1999 decision that in 
the case at hand, the record does contain a diagnosis of PTSD 
by an examining or treating mental health professional 
meeting the appropriate diagnostic criteria set forth in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  See, for example, 
the May 1998 VA Psychological Consultation Report.  The case 
should be adjudicated by the RO under the proper evidentiary 
standards.

In addition, the Board notes that the RO received a June 2001 
letter from the U.S. Armed Services for Research of Unit 
Records (USASCRUR) stating that the USASCRUR had been unable 
from the available record sources to verify that the 
veteran's performed duties included graves registration, and 
that information concerning the types of duties the veteran 
performed while stationed in the Persian Gulf should be 
maintained in his Official Military Personnel File.  USASCRUR 
further provided examples of the types of stressor 
information they could verify.  It does not appear that the 
veteran was notified of this letter until September 2002, two 
days before issuance of the most recent Supplemental 
Statement of the Case.  The veteran was notified only by a 
briefly documented phone call, and according to the RO report 
of the phone conversation, the veteran informed the RO during 
the conversation that he was "over there from July to 
November" and that he had provided "all information that he 
has regarding his work at Graves Registration."  With 
respect to verification of his stressor, the October  2002 
Supplemental Statement of the Case informs the veteran only 
that "[t]he U.S. Armed Services Center for Research of Unit 
Records (USACRUR) was unable to verify any of your claimed 
stressors due to the lack or more specific information from 
you," but not that it could not verify his time working for 
graves registration and that verification of his duties 
should be available in his Official Military Personnel File. 

Recently, the Court reiterated the principle established in 
Suozzi v. Brown, 10 Vet. App. 307 (1997), that "in insisting 
that there be corroboration of every detail including the 
appellant's personal participation . . ., defines 
'corroboration' far too narrowly."  Id. at 311.  Thus, Suozzi 
makes clear that corroboration of every detail is not 
required.  The veteran need not prove his physical proximity 
to, or firsthand experience with, attacks cited as stressors.  
His presence with his unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  It was noted there that 38 C.F.R. § 3.304(f) only 
requires, as to stressor corroboration, "credible supporting 
evidence" that the claimed in-service stressor occurred.  In 
that case, the veteran's unit records were held to be clearly 
credible evidence that the rocket attacks that the veteran 
alleged, did in fact, occur.  The Board's finding of fact in 
Pentecost that the veteran did not corroborate his alleged 
in-service stressor with independent evidence, since they did 
not prove his personal participation in the attacks reflected 
in his unit records, was held to be reversible error under 
the "clearly erroneous" evidentiary standard.  See 
Pentecost, 16 Vet. App. at 129; Suozzi 10 Vet. App. at 307.  

In light of the holding in Pentecost, and the less than 
complete notification that the veteran has received regarding 
efforts to verify his stressor, the Board that this case 
requires further assistance in attempting to verify the 
veteran's stressors.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider the additional evidence in the first instance and 
to accomplish the duties to notify and assist as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), to include notifying the 
veteran of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in April 2003, the veteran submitted a notice of 
disagreement with a January 2003 RO rating decision denying 
service connection for the following conditions, claimed as 
due to undiagnosed illness:  1) loss of weight, weakness and 
fatigue, headaches, muscle pain, joint pain, neurological 
symptoms, and gastrointestinal symptoms; 2) neuropsychiatric 
symptoms; 3) sleep disturbances; 4) cardiovascular or 
respiratory signs or symptoms; and 5) skin disorders.  No 
statement of the case has been issued on these matters.  As 
noted in the introduction to this decision, in light of the 
present procedural posture of these issues, the Board is 
obligated to remand the issues for proper development, to 
include issuance of a Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

2.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the appeal initiated by 
the veteran from the January 2003 rating 
decision denying service connection for 
the following:  1) loss of weight, 
weakness and fatigue, headaches, muscle 
pain, joint pain, neurological symptoms, 
and gastrointestinal symptoms; 2) 
neuropsychiatric symptoms; 3) sleep 
disturbances; 4) cardiovascular or 
respiratory signs or symptoms; and 5) 
skin disorders, claimed as due to an 
undiagnosed illness.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

3.  The RO should contact all necessary 
sources to obtain the veteran's Official 
Military Personnel File, as referred to 
by the USASCRUR in its June 2001 letter, 
and any additional service medical 
records, particularly to include records 
pertaining to the veteran's period of 
active duty from December 1980 to April 
1981, as verified by the service 
department in June 2000.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, the service department must 
either provide the identified records, or 
it must provide for the record a 
statement indicating why it is 
"reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile."  

4.  The veteran should be provided a copy 
of the June 2001 letter from USARPERCEN, 
the RO's September 30, 2002, deferred 
rating decision, and the RO's September 
30, 2002, report of contact.  He should 
be requested to review the documents and 
to provide any additional information, in 
as specific form as possible as to names, 
dates, and locations, that he may recall 
regarding his claimed stressors. 

5.  The veteran's Official Military 
Personnel File should be reviewed for the 
purpose of determining whether it 
supports a finding that the veteran 
worked as a quartermaster, or in any 
other capacity, in graves registration 
while in Saudi Arabia.  The veteran 
should be informed as to whether the 
Official Military Personnel File verifies 
this MOS.

6.  Based on any additional information 
obtained regarding the veteran's claimed 
stressors, as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's DOD Forms 214 and 
215, and the Department of the Army Form 
20, or the equivalent, and all associated 
documents, to include the veteran's 
Official Military Personnel File, should 
be sent to the USASCRUR and/or the United 
States Marine Corps (USMC), with a 
request to provide any information that 
may corroborate the veteran's alleged 
stressors.

The RO's request should specifically 
include a request from USASCRUR for an 
opinion, if possible, as to whether it is 
at least as likely as not that the 
veteran was associated with his unit at a 
time when it received or would have 
witnessed tracer fire or other fire or 
came under other combat conditions while 
in Saudi Arabia, whether he handled dead 
bodies, or whether he worked as a 
quartermaster, or in any other capacity, 
in graves registration.

7.  After completion of the above, the 
veteran should be scheduled for a VA 
examination for the purpose of 
determining the following:

a)  Is it at least as likely as not 
that the veteran's chronic 
pancreatitis began during service or 
was caused or aggravated (chronic 
worsening of underlying condition 
versus temporary flare-up of 
symptoms) by any incident of 
service?  

b)  Does the veteran's current 
pancreatitis constitute or include 
an endocrinopathy, or a "disease 
marked by dysfunction of an 
endocrine gland," and if so, did his 
pancreatitis constitute such within 
one year after his January 2002 
discharge from service? 

In making these determinations, the 
examiner should review the service 
medical records, to include a December 
1991 service medical record indicating 
that while in the Southwest Asia Region, 
the veteran experienced fatigue, weight 
loss, swollen glands or swelling of the 
stomach or other body parts, rash, cough 
or sinus infection, and sometimes trouble 
sleeping; the history provided at 
separation from service in January 1992 
and the January 1992 service discharge 
examination; and private and VA records 
of treatment and examination for 
pancreatitis from June 1992 forward, to 
include a report of VA examination dated 
in December 2002.

8.  The RO should conduct any additional 
development required by the applicable 
requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).

9.  The RO should readjudicate the issues 
of entitlement to service connection for 
pancreatitis, post-traumatic stress 
disorder and a low back disorder with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in October 2002.

Adjudication of the claim for service 
connection for PTSD should be 
accomplished under the revised version of 
38 C.F.R. § 3.304(f), which requires not 
a "clear diagnosis" of PTSD, but rather 
the more liberal standard of "medical 
evidence diagnosing the condition in 
accordance with [38 C.F.R. § 4.125(a)]."
 
10.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the October 
2002 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



